DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on September 23, 2022. Claims 1, 11 and 17 have been amended.  
Currently claims 1-20 are pending. Claims 1, 11 and 17 are independent.  




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on September 23, 2022 has been entered.




Response to Amendments
Applicant’s amendments to claims 1, 11 and 17 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 is maintained.



Response to Arguments
Applicant’s amendments filed on September 23, 2022 have been fully considered but are not persuasive.

In the Remarks on page 13, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claimed “generate detailed risk relationship attribute review data in the database format; …automatically converting the received detailed risk relationship attribute review data in the database format into a non-database format,” is similar to the claimed features in Example 42, and is eligible at least for the same reasons. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Applicant’s claim is unlike the claim in Example 42. In Example 42, the claimed subject matter was determined to be patent eligible because, “the additional elements recite a specific improvement over prior art system by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” See 2019 PGE at 18. In contrast, Applicant’s claim 1 recites “the electronic record (data) is stored in a database format”, “converting [] attribute review data in the database format into a non-database format”, or “retrieves the further details via the link from the detailed risk relationship attribute review data”, does not improve the functioning of a computer processor, nor is it an improvement to a technology or technical field, and does not relate to the technological difficulties of incompatible computer formats, disparate geographic locations, and the untimely sharing of information. See Revised 2019 Guidance, 84 Fed. Reg. at 55. Storing data in a database and retrieving information via a link are generic computer functions of storing and retrieving information in a memory. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 

In the Remarks on page 14, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that claim 1 recites that the automated summary system computer server “transmits the summarized risk relationship attribute review information to the remote administrator device associated with the enterprise via a distributed communication network without transmitting the detailed risk relationship attribute review data to the remote administrator device thereby reducing bandwidth usage.” Claim 1 clearly improve the operation of the overall system (resulting in improved computer network traffic by reducing the number of messages that need to be exchanged).
 
In response to Applicant’s argument, the Examiner respectfully disagrees. Transmitting [only] the summarized risk relationship attribute review information without transmitting the detailed risk relationship attribute review data to the remote administrator device is no more than transmitting information over a network, and transmitting less data to save bandwidth usage does not necessary improve the computer network traffic or the functioning of the computer itself. However, the claim here is different from the system in Data LLC v. Carbonite, Inc., that improves computerized data compression through data storage and retrieval and bandwidth utilizing lossless data compression and decompression. Further, the Examiner notes that the limitations “thereby reducing bandwidth usage” is directed to intended result language and is not given patentable weight. 

In the Remarks on page 17, Applicant argues that the cited art, alone or in any combination, cannot be seen to disclose or to suggest at least, “the automated summary system computer server: (i) receives the detailed risk relationship attribute review data in the database format, (ii) automatically converting the received detailed risk relationship attribute review data in the database format into a non-database format, ... (iv) transmits the summarized risk relationship attribute review information to the remote administrator device associated with the enterprise via a distributed communication network without transmitting the detailed risk relationship attribute review data to the remote administrator device thereby reducing bandwidth usage, wherein the summarized risk relationship review information includes a link to retrieve further details from the detailed risk relationship attribute review data, and (v) retrieves the further details via the link from the detailed risk relationship attribute review data;" and "(f) an email server and a calendar function receiving information from the automated summary system computer server that results in the automatic generation of a reminder of an action for the selected risk relationship," as claimed. However, Applicant’s arguments are directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.

In the Remarks on page 17, Applicant’s argument regarding limitations that directed to nonfunctional descriptive material.  The recited limitations “wherein the summarized risk relationship attribute review information includes at least one of a total exposure value and a total earned premium value” are merely describing the particular content (i.e., total exposure value, total earned premium value) of the summarized risk relationship attribute review information.  However, they are directed to nonfunctional descriptive material because none of the “total exposure value” and “total earned premium value” are processed or used to carry out any of the recited steps or functions in the claims.  



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):  
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added subject matter which is not in the original specification is as follows:
Claims 1, 11 and 17 recites “database format” and “automatically converting the received detailed risk relationship attribute review data in the database format into a non-database format”. The newly added limitations appear to constitute new matter. Applicant did not point out, nor was Examiner able to find, any support for these newly added limitations in the specification as originally filed. The Specification in [0024] and [0044], at best, describe the storage device stores information in one or more databases, but nowhere defining what is a “database format” and “non-database format”, or converting data between “database format” and “non-database format”. Applicant is required to cancel the new matter throughout the application in the reply to this Office Action.
Dependent claims 2-10, 12-16 and 18-20 are also rejected for the same reasons as each depends on the rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-10 are directed to a system comprising a computer processor and a computer memory, which falls within the statutory category of a machine; Claims 11-16 are directed to a method for risk relationship attribute value review, which falls within the statutory category of a process; and claims 17-20 are directed to a non-transitory computer-readable medium storing instructions, which falls within the statutory category of a product. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claim 11 as representative, the claim recites the limitations of “a computer server associated with a risk relationship attribute value review for an enterprise, receiving an indication of a selected risk relationship, accessing information in a risk relationship data store associated with the selected risk relationship, performing an automated risk relationship attribute value review on the accessed information to generate detailed risk relationship attribute review data, receiving the detailed risk relationship attribute review data in the database format,  converting the received detailed risk relationship review data in the database format into a non-database format, creating summarized risk relationship attribute review information, transmitting the summarized risk relationship attribute review information without the detail risk relationship attribute review data to the remote administrator device via a distributed communication network, calculating an adjusted data value in the risk relationship data store in response to a review of the summarized risk relationship attribute review information, and receiving information from the automated summary system [] for the selected risk relationship”; dependent claims 12-16 recite limitations are merely describing the specific type of attributes. The limitations, as drafted, are methods for managing risk relationship data for performing risk relationship attribute value review. The Specification describes in the Background that “It would be desirable to provide systems and methods to facilitate the use, summary, and analysis of electronic records associated with a risk management attribute value review” (see ¶ 3), and “identifying an insurance policy (e.g., workers’ compensation, automobile liability, automobile property damage, general liability insurance, etc.) to an account identified by the account name” (see ¶ 46).  The claims recite the judicial exceptions of “certain methods of organizing human activity” involving fundamental economic practices (including hedging, insurance, mitigating risk), and commercial or legal interactions (including agreements in the form of contracts, legal obligations, business relations). See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (identifying the concept of “managing a stable value protected life insurance policy by performing calculations and manipulating the results” as an abstract idea). The mere nominal recitations of generic computer components (e.g., computer server, a processor, remote administrator device, and a distributed communication network) do not take the claims out of the methods of organizing human activity grouping. See 2019 Guidance, 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 11 recites the additional elements of “an automated summary system compute server”, “an automated risk relationship attribute value review platform”, “a remote administrator device”, “an encrypted database management system”, “a risk relationship data store”, “a distributed communication network”, and the term “automatically and dynamically”.  None of these additions reflects an improvement to the functioning of a computer, or another technology or technical field because the focus of the claim is not on such an improvement in the computers as tools, but on certain independently abstract idea that use the computers as tools.” Electric Power Group, 830 F.3d at a1354; See also MPEP § 2106.05(f). Thus, these additional elements are recited at a high level of generality and are invoked merely as tools for performing generic computer functions including receiving, manipulating, and transmitting information over a network. Merely adding a generic computer, generic computer components, or programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014). Again, automating an abstract process does not convert it into a practical application. See Credit Acceptance v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”). Accordingly, these additional elements or the combination of elements do not integrate the recited judicial exception into a practical application. See 2019 Revised Guidance at 54-55. The claim is directed to an abstract idea, the analysis proceeds to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 11 recites the additional elements of “an automated summary system compute server”, “an automated risk relationship attribute value review platform”, “a remote administrator device”, “an encrypted database management system”, “a risk relationship data store”, “a distributed communication network”, and the term “automatically and dynamically”. These additional elements are recited at a high level of generality that simply performs generic computer functions including receiving, storing, and transmitting information over a network to the remote administer device. However, functions of receiving, storing and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving (accessing) information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of limitations do not provide significantly more to the abstract idea (MPEP 2106.05(f) & (h)). The additional elements do not amount to “significantly more” than the abstract idea because nothing in the claim (1) reflects an improvements to the functioning of a computer itself, or another technology or technical field; (2) requires a particular machine; (3) effects a transformation or reduction of a particular article to a different state or thing; or (4) provides some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claims 11-16 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims 1-10 and 17-20 parallel claims 11-16 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Kumar et al., (US 2006/0100912, hereinafter: Kumar), and in view of Badea et al., (US 2015/0134597, hereinafter: Badea), and further in view of Besman et al., (US 9786012, hereinafter: Besman), and Murray (US 2018/0374055). 
Regarding claim 1, Kumar discloses a system with an automated summary system computer server associated with a risk relationship attribute value review for an enterprise, comprising: 
(a) a risk relationship data store containing electronic records associated with the enterprise and, for each risk relationship, an electronic record identifier and a set of attribute values including at least one resource value (see Fig. 1, # 170; ¶ 206, ¶ 226, ¶ 236), wherein the electronic record is stored in a databased format (see ¶ 206, ¶ 213-214, ¶ 319); 
(b) a storage device storing processor-executable program code (see Fig. 175, # 17510; ¶ 207-208, ¶ 890);
(c) an automated risk relationship attribute value review platform, coupled to the risk relationship data store and storage device, the automated risk relationship attribute value review platform including a processor to execute the processor-executable program code (see Fig. 1, # 132; ¶ 287, ¶ 862) in order to cause the automated risk relationship attribute value review platform to: 
(i) receive an indication of a selected risk relationship from a remote administrator device associated with the enterprise (see ¶ 218, ¶ 274, ¶ 285, ¶ 291), 
(ii) access, via an encrypted database management system (see Fig. 90), the information in the risk relationship data store associated with the selected risk relationship (see ¶ 206, ¶ 216-219, ¶ 239, ¶ 450), and 
 (d) the automated summary system computer server, coupled to the automated risk relationship attribute value review platform (see Fig. 1, # 120; ¶ 202-204, ¶ 283-284), including: 
a computer processor (see Fig. 175, # 17502; ¶ 887), and 
a computer memory coupled to the computer processor and storing instructions executed by the computer processor, wherein based on the executed instructions (see Fig. 175, # 17505; ¶ 464, ¶ 887), the automated summary system computer server:
(i) receives the detailed risk relationship attribute review data in the database format (see ¶ 222, ¶ 285, ¶ 291),
(ii) automatically converting the received detailed disk relationship attribute review data in the database format into a non-database format (see ¶ 211-213, ¶ 220, ¶ 792), 
(iii) automatically creates summarized risk relationship attribute review information based at least in part on the detailed risk relationship attribute review data (see Fig. 3; ¶ 25, ¶ 110, ¶ 268, ¶ 328, ¶ 336, ¶ 345, ¶ 395), wherein the summarized risk relationship attribute review information includes at least one of a total exposure value and a total earned premium value (see ¶ 6), 
(iv) transmits the summarized risk relationship attribute review information to the remote administrator device associated with the enterprise via a distributed communication network without transmitting the detailed risk relationship attribute review data to the remote administrator device thereby reducing bandwidth usage (see ¶ 220, ¶ 216, ¶ 349, ¶ 448, ¶ 634, ¶ 827-828), wherein the summarized risk relationship review information includes a link to retrieve further details from the detailed risk relationship attribute review data (see ¶ 134, ¶ 324, ¶ 356, ¶ 363, ¶ 499), and
(v) retrieves the further details via the link from the detailed risk relationship attribute review data (see Fig. 47B, # 4724; ¶ 212, ¶ 217-220, ¶ 239-241, ¶ 363-364);
(e) a communication port coupled to the automated summary system computer server to facilitate an exchange of data with the remote administrator device to support a risk relationship attribute value review interface display via security features and a distributed communication network (see Fig. 103; ¶ 202, ¶ 216-217, ¶ 439, ¶ 640), and 

Kumar discloses displaying a detailed customer-specific multi-dimensional report, a user may view, save, export or close such report (see ¶ 332, ¶ 368). 
Kumar does not explicitly disclose generate detailed risk relationship attribute review data; however, Badea in an analogous art for document analysis discloses 
(iii) perform an automated risk relationship attribute value review on the accessed information to generate detailed risk relationship attribute review data in the database format (see ¶ 33, ¶ 73-76, ¶ 161). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include the teaching of Badea in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kumar and Badea do not explicitly disclose the following limitations; however, Besman in an analogous art for calibrating underwriting discloses
wherein the automated risk relationship attribute value review platform is adapted to automatically and dynamically calculate an adjusted data value in a risk relationship store in response to a review of the summarized risk relationship attribute review information, wherein the adjusted data value is automatically and dynamically calculated while maintaining a composite rate (see Abstract; col. 1, lines 36-60, col. 5, line 60 to col. 6, line 6, col. 9, line 46 to col. 10, line 10; col. 11, line 54 to col 12, line 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar and in view of Badea to include the teaching of Besman in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced computational efficiency, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kumar, Badea and Besman do not explicitly disclose the following limitations; however, Murray in an analogous art for improving email efficiency discloses
(f) an email server and a calendar function receiving information from the automated summary system computer server that results in the automatic generation of a reminder of an action for the selected risk relationship (see ¶ 65-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar and in view of Badea and Besman to include the teaching of Murray in order to gain the commonly understood benefit of such adaption, such as provided benefit of an improved email efficiency reminder. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As a courtesy note to the Applicants, the phrase “thereby reducing bandwidth usage” is directed to intended result language and is not given patentable weight. If Applicant(s) desire to give the functional phrase(s) a greater patentable weight, the Examiner respectfully recommends Applicant(s) to positively recite the function in the claim.
In addition, the phrase “wherein the summarized risk relationship attribute review information includes at least one of a total exposure value and a total earned premium value” is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 2, Kumar discloses the system of claim 1, wherein the risk relationship is associated with an insurance policy (see ¶ 281, ¶ 284-285).  
Regarding claim 3, Kumar discloses the system of claim 2, wherein the resource value is associated with an insurance premium amount (see Fig. 15; ¶ 382, ¶ 486, ¶ 569).  
Regarding claim 4, Kumar discloses the system of claim 3, wherein the automated risk relationship attribute value review platform is associated with a premium audit tool (see Fig. 149; ¶ 252, ¶ 512).

Regarding claim 5, Kumar discloses the system of claim 4, wherein the detailed risk relationship attribute review data includes information about a plurality of geographic locations (see ¶ 12, ¶ 615). 
Regarding claim 6, Kumar discloses the system of claim 5, wherein the detailed risk relationship attribute review data includes information about multiple types of insurance policies (see ¶ 10, ¶ 291, ¶ 459, ¶ 486). 
 Regarding claim 7, Kumar discloses the system of claim 6, wherein at least one type of insurance policy is associated with at least one of: (i) workers' compensation insurance (see ¶ 528, ¶ 584), (ii) commercial automobile liability insurance (see ¶ 444), (iii) automobile property damage insurance (see ¶ 4, ¶ 281), and (iv) and general liability insurance (see ¶ 454, ¶ 529). 
Regarding claim 8, Kumar discloses the system of claim 4, wherein the detailed risk relationship attribute review data includes at least one of: (i) estimated total data, (ii) audited total data, and (iii) audited versus estimate change data (see ¶ 262, ¶ 274-275, ¶ 505).  
Regarding claim 9, Kumar discloses the system of claim 8, wherein the detailed risk relationship attribute review data includes at least one of: (i) payroll data, (ii) premium data, (iii) composite rate data, and (iv) surcharge data (see ¶ 329, ¶ 455).
Regarding claim 10, Kumar discloses the system of claim 4, wherein the summarized risk relationship attribute review data includes at least one of: (i) payroll data, (ii) composite ate data, (iii) deductible premium data, (iv) expense constant data, and (v) surcharge data (see ¶ 328-329).  
Regarding claim 11, Kumar discloses a computerized method utilizing an automated summary system computer server associated with a risk relationship attribute value review for an enterprise (see ¶ 284, ¶ 291), comprising: 
receiving, at an automated risk relationship attribute value review platform, an indication of a selected risk relationship from a remote administrator device associated with the enterprise (see ¶ 218, ¶ 274, ¶ 285, ¶ 291); 
accessing, by the automated risk relationship attribute value review platform via an encrypted database management system (see Fig. 90), information in a risk relationship data store associated with the selected risk relationship (see ¶ 206, ¶ 216-219, ¶ 239, ¶ 450), wherein the risk relationship data store contains electronic records associated with the enterprise and, for each risk relationship, an electronic record identifier and a set of attribute values including at least one resource value (see Fig. 1, # 170; ¶ 206, ¶ 226, ¶ 236), wherein the electronic record is stored in a databased format (see ¶ 206, ¶ 213-214, ¶ 319);
performing, by the automated risk relationship attribute value review platform, an automated risk relationship attribute value review on the accessed information (see Fig. 1, # 120; ¶ 202-204, ¶ 283-284) to generate detailed risk relationship attribute review data; 
receiving the detailed risk relationship attribute review data in the database format at the automated summary system computer server (see ¶ 222, ¶ 285, ¶ 291); 
automatically converting the received detailed disk relationship attribute review data in the database format into a non-database format (see ¶ 211-213, ¶ 220, ¶ 792), 
automatically creating, by the automated summary system computer server, summarized risk relationship attribute review information based at least in part on the detailed risk relationship attribute review data (see Fig. 3; ¶ 25, ¶ 110, ¶ 268, ¶ 328, ¶ 336, ¶ 345, ¶ 395), wherein the summarized risk relationship attribute review information includes at least one of a total exposure value and a total earned premium value (see ¶ 6); 
transmitting, by security features and the automated summary system computer server, the summarized risk relationship attribute review information to the remote administrator device associated with the enterprise via a distributed communication network without transmitting the detailed risk relationship attribute review data to the remote administrator device thereby reducing bandwidth usage (see ¶ 220, ¶ 216, ¶ 349, ¶ 448, ¶ 634, ¶ 827-828), wherein the summarized risk relationship review information includes a link to retrieve further details from the detailed risk relationship attribute review data (see ¶ 134, ¶ 324, ¶ 356, ¶ 363, ¶ 499), and
retrieving the further details via the link from the detailed risk relationship attribute review data (see Fig. 47B, # 4724; ¶ 212, ¶ 217-220, ¶ 239-241, ¶ 363-364).

Kumar discloses a detailed customer-specific multi-dimensional report, a user may view, save, export or close such report (see ¶ 332, ¶ 368). 
Kumar does not explicitly disclose generate detailed risk relationship attribute review data; however, Badea in an analogous art for document analysis discloses “the information access module 408 provides greater information access to the literature review item 112 based on movement of the literature review item 112. The greater information access may include greater detailed information not included with limited information access. The review data collection module receives additional review data through data entry forms in accordance with the data entry methodology and providing of the greater information access to the literature review item 112” (see ¶ 33, ¶ 73-76, ¶ 161).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include the teaching of Badea in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kumar and Badea do not explicitly disclose the following limitations; however, Besman in an analogous art for calibrating underwriting discloses
automatically and dynamically calculating, by the automated risk relationship attribute value review platform, an adjusted data value in a risk relationship store in response to a review of the summarized risk relationship attribute review information, wherein the adjusted data value is automatically and dynamically calculated while maintaining a composite rate (see Abstract; col. 1, lines 36-60, col. 5, line 60 to col. 6, line 6, col. 9, line 46 to col. 10, line 10; col. 11, line 54 to col 12, line 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar and in view of Badea to include the teaching of Besman in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced computational efficiency, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kumar, Badea and Besman do not explicitly disclose the following limitations; however, Murray in an analogous art for improving email efficiency discloses
receiving, via an email server and a calendar function, information from the automated summary system computer server, resulting in the automatic generation of a reminder of an action for the selected risk relationship (see ¶ 65-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar and in view of Badea and Besman to include the teaching of Murray in order to gain the commonly understood benefit of such adaption, such as provided benefit of an improved email efficiency reminder. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As a courtesy note to the Applicants, the phrase “thereby reducing bandwidth usage” is directed to intended result language and is not given patentable weight. If Applicant(s) desire to give the functional phrase(s) a greater patentable weight, the Examiner respectfully recommends Applicant(s) to positively recite the function in the claim.
In addition, the phrase “wherein the summarized risk relationship attribute review information includes at least one of a total exposure value and a total earned premium value” is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 12, Kumar discloses the method of claim 11, wherein the risk relationship is associated with an insurance policy, the resource value is associated with an insurance premium amount, and the automated risk relationship attribute value review platform is associated with a premium audit tool (see Fig. 149; ¶ 252, ¶ 512).  
Regarding claim 13, Kumar discloses the method of claim 12, wherein the detailed risk relationship attribute review data includes information about a plurality of geographic locations and multiple types of insurance policies (see ¶ 10, ¶ 291, ¶ 459, ¶ 486).
Regarding claim 14, Kumar discloses the method of claim 13, wherein at least one type of insurance policy is associated with at least one of: (i) workers' compensation insurance (see ¶ 528, ¶ 584), (ii) commercial automobile liability insurance (see ¶ 444), (iii) automobile property damage insurance (see ¶ 4, ¶ 281), and (iv) and general liability insurance (see ¶ 454, ¶ 529).
Regarding claim 15, Kumar discloses the method of claim 14, wherein the detailed risk relationship attribute review data includes at least one of: (i) estimated total data, (ii) audited total data, and (iii) audited versus estimate change data (see ¶ 262, ¶ 274-275, ¶ 505).  
Regarding claim 16, Kumar discloses the method of claim 15, wherein the detailed risk relationship attribute review data includes at least one of: (i) payroll data, (ii) premium data, (iii) composite rate data, and (iv) surcharge data (see ¶ 329, ¶ 455).  

Regarding claim 17, Kumar discloses a non-tangible, computer-readable medium storing instructions, that, when executed by a processor (see ¶ 329, ¶ 455), cause the processor to perform a method utilizing an automated summary system computer server associated with a risk relationship attribute value review for an enterprise (see ¶ 284, ¶ 291), the method comprising:  21Docket No.: H00531 (H03.202) 
receiving, at an automated risk relationship attribute value review platform, an indication of a selected risk relationship from a remote administrator device associated with the enterprise (see ¶ 218, ¶ 274, ¶ 285, ¶ 291); 
accessing, by the automated risk relationship attribute value review platform via an encrypted database management system (see Fig. 90), information in a risk relationship data store associated with the selected risk relationship (see ¶ 206, ¶ 216-219, ¶ 239, ¶ 450), wherein the risk relationship data store contains electronic records associated with the enterprise and, for each risk relationship, an electronic record identifier and a set of attribute values including at least one resource value (see Fig. 1, # 170; ¶ 206, ¶ 226, ¶ 236), wherein the electronic record is stored in a databased format (see ¶ 206, ¶ 213-214, ¶ 319);
performing, by the automated risk relationship attribute value review platform, an automated risk relationship attribute value review on the accessed information (see Fig. 1, # 120; ¶ 202-204, ¶ 283-284) to generate detailed risk relationship attribute review data; 
receiving the detailed risk relationship attribute review data in the database format at the automated summary system computer server (see ¶ 222, ¶ 285, ¶ 291); 
automatically converting the received detailed disk relationship attribute review data in the database format into a non-database format (see ¶ 211-213, ¶ 220, ¶ 792), 
automatically creating, by the automated summary system computer server, summarized risk relationship attribute review information based at least in part on the detailed risk relationship attribute review data (see Fig. 3; ¶ 25, ¶ 110, ¶ 268, ¶ 328, ¶ 336, ¶ 345, ¶ 395), wherein the summarized risk relationship attribute review information includes at least one of a total exposure value and a total earned premium value (see ¶ 6);  
transmitting, by the automated summary system computer server, the summarized risk relationship attribute review information to the remote administrator device associated with the enterprise via security features and a distributed communication network without transmitting the detailed risk relationship attribute review data to the remote administrator device thereby reducing bandwidth usage (see ¶ 220, ¶ 216, ¶ 349, ¶ 448, ¶ 634, ¶ 827-828), wherein the summarized risk relationship review information includes a link to retrieve further details from the detailed risk relationship attribute review data (see ¶ 134, ¶ 324, ¶ 356, ¶ 363, ¶ 499);
retrieving the further details via the link from the detailed risk relationship attribute review data (see Fig. 47B, # 4724; ¶ 212, ¶ 217-220, ¶ 239-241, ¶ 363-364).
Kumar discloses displaying a detailed customer-specific multi-dimensional report, a user may view, save, export or close such report (see ¶ 332, ¶ 368). 
Kumar does not explicitly disclose generate detailed risk relationship attribute review data; however, Badea in an analogous art for document analysis discloses “the information access module 408 provides greater information access to the literature review item 112 based on movement of the literature review item 112. The greater information access may include greater detailed information not included with limited information access. The review data collection module receives additional review data through data entry forms in accordance with the data entry methodology and providing of the greater information access to the literature review item 112” (see ¶ 33, ¶ 73-76, ¶ 161).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include the teaching of Badea in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kumar and Badea do not explicitly disclose the following limitations; however, Besman in an analogous art for calibrating underwriting discloses
automatically and dynamically calculating, by the automated risk relationship attribute value review platform, an adjusted data value in a risk relationship store in response to a review of the summarized risk relationship attribute review information, wherein the adjusted data value is automatically and dynamically calculated while maintaining a composite rate (see Abstract; col. 1, lines 36-60, col. 5, line 60 to col. 6, line 6, col. 9, line 46 to col. 10, line 10; col. 11, line 54 to col 12, line 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar and in view of Badea to include the teaching of Besman in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced computational efficiency, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kumar, Badea and Besman do not explicitly disclose the following limitations; however, Murray in an analogous art for improving email efficiency discloses
receiving, via an email server and a calendar function, information from the automated summary system computer server, resulting in the automatic generation of a reminder of an action for the selected risk relationship (see ¶ 65-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar and in view of Badea and Besman to include the teaching of Murray in order to gain the commonly understood benefit of such adaption, such as provided benefit of an improved email efficiency reminder. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As a courtesy note to the Applicants, the phrase “thereby reducing bandwidth usage” is directed to intended result language and is not given patentable weight. If Applicant(s) desire to give the functional phrase(s) a greater patentable weight, the Examiner respectfully recommends Applicant(s) to positively recite the function in the claim.
In addition, the phrase “wherein the summarized risk relationship attribute review information includes at least one of a total exposure value and a total earned premium value” is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).



Regarding claim 18, Kumar discloses the medium of claim 17, wherein the risk relationship is associated with an insurance policy, the resource value is associated with an insurance premium amount, and the automated risk relationship attribute value review platform is associated with a premium audit tool (see Fig. 149; ¶ 252, ¶ 512).  

Regarding claim 19, Kumar discloses the medium of claim 12, wherein the detailed risk relationship attribute review data includes information about a plurality of geographic locations and multiple types of insurance policies (see ¶ 10, ¶ 291, ¶ 459, ¶ 486). 

Regarding claim 20, Kumar discloses the medium of claim 19, wherein at least one type of insurance policy is associated with at least one of: (i) workers' compensation insurance (see ¶ 528, ¶ 584), (ii) commercial automobile liability insurance (see ¶ 444), (iii) automobile property damage insurance (see ¶ 4, ¶ 281), and (iv) and general liability insurance (see ¶ 454, ¶ 529).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bradshaw et al., (US 2011/0004492) discloses a method for dynamically adjust a premium of an insurance policy by a determination made as to whether a risk associated with providing the insurance policy has changed based on the updating of the at least one of the entity input data and the environmental input data.
Hunter et al., (US 8041636 B1) discloses a method for monitoring and dynamically adjusting insurance coverage tracks new personal and business property purchases and alerts a concerned party to potential need for updating insurance coverage.
Colagiovanni, Jr. (US 2012/0265560) discloses a system and method for allocating risk of an insurance policy being issued by a lead insurance carrier for a project may include collecting project information associated with the project being covered by the insurance policy of the lead insurance carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624